Exhibit 10.22

Summary term sheet governing arrangement of consulting services JMP Fam Holdings
performs pursuant to oral agreement

JMP Fam Holdings Inc. is to be paid $10,000 per month, commencing August 1,
2011, for consulting services. Mr. Pollack, a director of CECO Environmental
Corp. (“CECO”), performs the services on behalf of JMP Fam Holdings. JMP Fam
Holdings performs for CECO strategic advisory services, including the evaluation
of financing options, capital structure, and potential acquisitions.

JMP Fam Holdings is engaged as an independent contractor, and is not an employee
of the Company for any purpose whatsoever, including without limitation, for
purposes relating to taxes, workers’ compensation or workplace safety insurance,
payments required by statute or any other withholdings or remittances to any
governmental agency or authority. No course of dealing between the parties is
intended to create, or shall create, an employment relationship, a joint
venture, partnership or any similar relationship. CECO is interested only in the
results obtained by JMP Fam Holdings and JMP Fam Holdings shall have sole
control of the manner and means of performing its services to CECO consistent
with the policies and practices of CECO and with CECO’s interests and in
accordance with all applicable laws, rules and regulations.

The consulting arrangement may be terminated by either party at any time for any
reason.